DETAILED ACTION
The present application is a 371 national stage entry of application no. PCT/RU2018/000561.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments, filed June 3, 2022, have been fully considered.
The information disclosure statement (IDS), filed April 13, 2022, has been accepted.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 8, 15, and 20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). 
In the present instance, Claims 8, 15, and 20 recite the broad recitation “wherein an upper portion of the production casing is cemented into place within the wellbore, and a lower portion of the production casing is not cemented into place within the wellbore” and the claims also recite “running and cementing the production casing within the wellbore” (Claims 1, 9, and 16), which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 8-10, 12-13, 15-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over M.O. Ashrafian et al. Improvement of Constructions for Bottom Holes. M. Nedra, 1987 (cited by Applicant) in view of East et al. (US 2013/0264054).
Claims 1, 9, 16. Ashrafian discloses a method comprising drilling into a surface section of the wellbore from the conductor section of the wellbore and running and setting / cementing surface casing within the wellbore, drilling a section of surface casing under conductor and running and setting / cementing the next surface casing within the wellbore, drilling a section of the wellbore in the production zone and preparing the wellbore throughout the depth - both standard procedures, which comprise construction of any wellbore, preceding completion of wellbore, setting / cementing a production casing within the wellbore directly adjacent the surface casing to complete the well - connected to it, wherein the well is completed without cleaning out of cementing-related equipment from the casing of the wellbore, without running and setting / cementing intermediate casing within the surface casing before running and setting / cementing the production casing within the wellbore, and without suspending a production liner from the production casing to complete the well (Figs. 1b, 8; p. 11-15; p. 40).  Ashrafian further discloses the use of conical joint between the casings (Fig. 5b; p. 27).
Ashrafian does not disclose directionally drilling; or wherein the production casing includes multistage fracturing equipment disposed therein.  However, East teaches a method of servicing a subterranean formation comprising providing a wellbore penetrating the subterranean formation and having a casing string disposed therein, wherein the wellbore is directionally drilled through the production zone (Fig. 1; [0031]; [0032]), and wherein the casing contains multistage fracturing equipment ([0033]; [0035]).  It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the wellbore in Ashrafian with a deviated / horizontal wellbore containing a plurality of points of entry, as taught by East, such that the subterranean formation may be treated in one or more treatment stages ([0037]).
Claims 2, 10, and 17. Ashrafian discloses the recited order (Fig. 8; p. 40).  Moreover, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to try the method steps in any order as a finite number of identified, predictable solutions to the recognized need.
Claim 3. Ashrafian discloses that the method does not comprise running and setting intermediate casing (Fig. 1b; p. 12). 
Claim 4. Ashrafian discloses that the method does not comprise suspending a production liner from the production casing (Fig. 1b, position 4; p. 12).
Claims 6, 13, and 18. Ashrafian discloses a dual monobore well within a completed well (Fig. 1b, position 4; p. 12).
Claims 8, 15, and 20. Ashrafian discloses wherein an upper portion of the production casing is cemented into place within the wellbore, and a lower portion of the production casing is not cemented into place within the wellbore (Fig. 1b, position 4; p. 12). 
Claim 12. Ashrafian discloses wherein the production casing comprises a first tubular section longitudinally separated from a second tubular section by a tapered section (Fig. 5b; p. 27).

Claims 5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over M.O. Ashrafian et al. (cited by Applicant) in view of East et al. (US 2013/0264054), further in view of (RU 2,492,323 C1).
Claims 5 and 11. RU ‘323 teaches a system that does not comprise performing cable-conveyed logging operations relating to the wellbore before running and setting the production casing within the wellbore.  It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the method in Ashrafian with the exclusion, as taught by RU ‘323, in order to perform a downhole operation without needing recordation equipment.

Claims 7, 14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over M.O. Ashrafian et al. (cited by Applicant) in view of East et al. (US 2013/0264054), further in view of Pak M.S. et al., StingBlade Groundbreaking Technology. “Neft y Gas” journal, 17.05.2017 (cited by Applicant).
Claims 7, 14, and 19. Pak teaches performing a method using one drill bit in one run of each section of the well, are not appropriate unless the type of rock is determined; however, it can be used in general for running a section (Claim 1).  It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the method in Ashrafian with a drill bit, as taught by Pak, in order to effectively drill a section of the well.


Response to Arguments
Applicant's arguments filed June 3, 2022, have been fully considered but they are not persuasive. 
Applicant argues the following: “In the Office Action, it is asserted that East discloses casing that includes multistage fracturing equipment. Applicant respectfully disagrees and submits that East teaches that production tubing and other downhole equipment, such as fracturing equipment, is used within a cased bore, i.e., a bore having production casing cemented within the bore. Therefore, the fracturing equipment is not a part of a production casing. Instead, the fracturing equipment is run downhole after the production casing is installed.” (See Applicant’s Remarks, filed 06/03/2022: p. 7).
However, the instant claim language recites “running and cementing production casing within the wellbore directly adjacent the surface casing to complete the well, wherein the production casing comprises a tapered section, wherein the production casing includes multistage fracturing equipment disposed therein, and wherein the well is completed without cleaning out of cementing-related equipment from the casing of the wellbore” (See Claim 1).
The Examiner notes that the limitation upon which the Applicant appears to rely:  “wherein the production casing includes multistage fracturing equipment disposed therein” does not require that the multistage fracturing equipment be “part of the production casing” as the Applicant has narrowly interpreted the claim.
Instead, the phrase “disposed therein” is given its plain and ordinary meaning based on Broadest Reasonable Interpretation, which includes that the fracturing equipment may be located / arranged / placed within the casing.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the fracturing equipment is not a part of a production casing) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Moreover, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Crystal J. Lee whose telephone number is (571)272-6242. The examiner can normally be reached M-F from 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CRYSTAL J. LEE/Primary Examiner, Art Unit 3674